Citation Nr: 1720612	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In July 2009, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the electronic claims file.  

The Board remanded this claim for additional development in August 2010, April 2014, and May 2015.  


REMAND

In May 2015, the Board remanded the appeal so that another VA examination could be performed to assess the current severity of the Veteran's service-connected bilateral hearing loss, as well as the nature and etiology of the Veteran's reported episodes of loss of equilibrium.  The Board's remand instructions directed that the examiner "must opine as to whether these episodes are an aspect of the Veteran's service-connected bilateral hearing loss."  A VA examination of ear and vestibular disabilities was performed in September 2015, and a VA audio examination was performed in December 2015.  However, while the September 2015 VA examiner offered an opinion as to whether the Veteran's current disabilities were related to his military service, the examiner did not provide the opinion explicitly requested by the Board as to whether loss of equilibrium episodes were part of the Veteran's service-connected bilateral hearing loss disability.  As the September and December 2015 VA examination reports did not substantially comply with the Board's remand instructions, the appeal must again be remanded to obtain the requested VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Evidence of record further reflects that the Veteran has received VA medical treatment for his service-connected bilateral hearing loss from facilities in the Boston VA Healthcare System (VA HCS), including Boston, West Roxbury, and Jamaica Plain.  As evidence of record only includes treatment records dated up to August 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the Veteran's service-connected bilateral hearing loss from the Boston VA HCS for the period from August 2015 to the present.

2.  Thereafter, obtain a VA medical opinion from an appropriate VA examiner as to whether the Veteran has any equilibrium disturbance or balance disorders, and if so, whether any such disorder is a symptom of or related to the Veteran's service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

The examiner must specifically address the Veteran's report as to episodes of loss of equilibrium, as described by his representative in the August 2013 Informal Hearing Presentation.  The examiner must opine as to whether these episodes are at least as likely as not (50% or greater probability) an aspect of the Veteran's service-connected bilateral hearing loss.

The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational and daily activities.  This description must include consideration of the Veteran's lay assertions.  

In doing so, the examiner should acknowledge and discuss the findings in the June 2008, March 2009, October 2010, February 2011, November 2011, June 2014, September 2015, and December 2015 VA examination reports and opinions of record.  Another examination of the Veteran should only be performed if deemed necessary by the reviewing clinician providing the opinion.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested VA medical opinion and/or medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in January 2016 as well as all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

